Citation Nr: 1525903	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is a surviving child of a veteran for the purpose of establishing basic legal entitlement to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Appellant avers that her father had service in the Philippines during World War II from January 1939 to October 1949.  [The appellant's father's service has not been verified.]  The Appellant's father died in October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to death benefits on the basis that the Appellant is not a surviving child of a deceased veteran.

The Appellant requested a Board hearing and was scheduled for a hearing in September 2014.  However, the Appellant did not report for the hearing.  Consequently, she is deemed to have waived her hearing request.  See 38 C.F.R. 
§§ 20.703, 20.704 (2014).  Therefore, the Board may proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  The Appellant was born in September 1954 and was 57 years old when she applied for VA death benefits on behalf of in October 2011.  She is the daughter of the individual upon whose claimed service VA death benefits are sought.

2.  The evidence of record does not show, nor is it alleged, that the Appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.  

3.  The Appellant is not a 'surviving child' as defined by regulation for the purpose of establishing basic entitlement to VA death benefits.
CONCLUSION OF LAW

The Appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101(4), (14) (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As will be discussed below, the claim of entitlement to VA death pension benefits for the surviving child of a veteran is being denied as a matter of law.  VA's Office of General Counsel has held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based upon the application of the law to undisputed facts.  Similarly, it has been held that the VCAA is not for application to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Legal Criteria and Analysis

The Appellant seeks entitlement to death benefits as a surviving child.  The Appellant asserts that her father is a veteran because he served as a guerilla in the Philippines from January 1939 to October 1949.

The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces in the Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b)-(d) (2014). 

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. 
§ 1310(a) (West 2014).  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b) (West 2014). 

For VA purposes, a 'child' is defined as an unmarried person who is either: under the age of 18, or became permanently incapable of self-support before the age of 18, or between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution, and who is a legitimate child, a legally adopted child or was an illegitimate child acknowledged by the father.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2014). 

The Appellant's father upon whose service the benefits at issue are sought, died in October 2005.  While her father is not shown to have had qualifying service for nonservice-connected death pension benefits, the Board finds that additional attempts for verification of such service is not necessary in this case because the Appellant has not established that she is a proper claimant for the benefit sought. Accordingly, the matter of whether her father had recognized or qualifying service need not be decided by the Board. 

In October 2011, the Appellant filed a claim for VA death benefits.  She submitted her birth certificate that indicated she was born in September 1954.  Therefore, she was 57 years old when she applied for VA benefits, and she exceeded the maximum allowable age for recognition as a child of a veteran, regardless of her marital status or if she was pursuing a course of instruction. 

The only other way of establishing 'child of a veteran' status for entitlement to VA benefits purposes under governing law is by establishing status as a 'helpless child.' That is, a person shown to be incapable of self-support prior to the age of 18. 

Here, it is neither shown, nor ever alleged, that, prior to turning 18 years old, the Appellant was permanently incapable of self-support.

The Board acknowledges the Appellant's contention that she is entitled to VA death benefits based on his father's military service and her status as a surviving child. However, due to her age when she filed her application for benefits, and the lack of evidence showing she was permanently incapable of self-support prior to turning 18 years old, the Board must find that the Appellant is not a child for VA benefits-eligibility purposes, and eligibility for VA death benefits is precluded as a matter of law. 

Where, the law, and not the facts, is dispositive, the claim is denied for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The appeal to establish basic eligibility for VA death benefits, as a surviving child of a veteran, is denied.
____________________________________________
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals	

Department of Veterans Affairs


